Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 1 of 41




                                         EXHIBIT A
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 2 of 41
                                                                         Original

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   20 MAG 3878
 In the Matter of the Application of the United                  TO BE FILED UNDER SEAL
 States Of America for a Search and Seizure
 Warrant for: (1) a black/dark grey OnePlus cell                 Agent Affidavit in Support of
 phone seized from Ruben Weigand on or about                Application for Search and Seizure
 March 9, 2020; (2) a silver MacBook Pro Model                                       Warrant
 A1502 bearing serial number C02RP1LJFVH8
 seized from Ruben Weigand on or about March
 9, 2020; and (3) a black/dark grey Apple iPhone
 seized from Ruben Weigand on or about March
 9, 2020.     USAO Ref. No. 2020R00321

SOUTHERN DISTRICT OF NEW YORK) ss.:

        Matthew Mahaffey, a Special Agent with the Federal Bureau of Investigation, being duly

sworn, deposes and says:

I. Introduction

    A. Affiant

        1.     I am a Special Agent with the Federal Bureau of Investigation ( FBI ) assigned to

the New York Field Office and I have been employed in this position since November 2016.

During that time, I have participated in investigations of securities and wire fraud, bank fraud, and

money laundering, and, among other things, have conducted or participated in surveillance,

debriefings of witnesses, reviews of taped conversations and financial records, and the execution

of search warrants. In particular, and as relevant to this application, I have participated in the

execution of search warrants involving physical premises, electronic devices, and other electronic

evidence.

        2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the electronic devices specified below (the

 Subject Devices ) for the items and information described in Attachment A. This affidavit is



                                                 2
2017.08.02

                                                                                        RW_USAO_00000021
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 3 of 41



based upon my personal knowledge; my review of documents and other evidence; my

conversations with other law enforcement personnel; and my training, experience and advice

received concerning the use of computers in criminal activity and the forensic analysis of

electronically stored information ( ESI ). Because this affidavit is being submitted for the limited

purpose of establishing probable cause, it does not include all the facts that I have learned during

the course of my investigation. Where the contents of documents and the actions, statements, and

conversations of others are reported herein, they are reported in substance and in part, except where

otherwise indicated.

    B. The Subject Devices

        3.     The Subject Devices are particularly described as follows:

               a.      A black/dark grey OnePlus cell phone seized from Ruben Weigand on or

about March 9, 2020 ( Subject Device-1 ). Subject Device-1 is depicted below:




                                                 3
2017.08.02

                                                                                        RW_USAO_00000022
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 4 of 41




              b.     A    silver   MacBook   Pro     Model   A1502   bearing   serial   number

C02RP1LJFVH8 seized from Ruben Weigand on or about March 9, 2020 ( Subject Device-2 ).

Subject Device-2 is depicted below:




              c.     A black/dark grey Apple iPhone seized from Ruben Weigand on or about

March 9, 2020. ( Subject Device-3, and together with Subject Devices -1 and -2, the Subject

Devices ). Subject Device-3 is depicted below:




                                                 4
2017.08.02

                                                                                  RW_USAO_00000023
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 5 of 41



        4.     Based on my training, experience, and research, I know that the Subject Devices

have capabilities that allow them to serve as devices through which users can conduct voice calls,

and can be used as digital cameras, portable media players, GPS navigation devices, and PDAs.

        5.     As described in further detail below, the Subject Devices were seized from Ruben

Weigand ( Weigand ) on or about March 9, 2020, at the Los Angeles International Airport

( LAX ) in California.

        6.     The Subject Devices were transported from California to New York and arrived in

the Southern District of New York on or about March 25, 2020. The Subject Devices are presently

located in the Southern District of New York.

    C. The Subject Offenses

        7.     For the reasons detailed below, I submit that there is probable cause to believe that

the Subject Devices contain evidence, fruits, and instrumentalities of bank fraud, and money

laundering, in violation of Title 18, United States Code, Sections 1344 (bank fraud), 1349

(conspiracy to commit bank fraud), 1956 (money laundering), 1957 (engaging in monetary

transactions in property derived from specified unlawful activity), and 1956(h) (conspiracy to

commit money laundering) (the Subject Offenses ).

II. Probable Cause

    A. Probable Cause Regarding Subjects Commission of the Subject Offenses

                      Overview of the Transaction Laundering Scheme

        8.     On or about March 9, 2020, a grand jury empaneled in the Southern District of New

York returned a superseding indictment, S3 20 Cr. 188 (JSR) (the Indictment ), charging

Weigand and Hamid Akhavan, a/k/a Ray Akhavan ( Akhavan ), with one count of violating

Title 18, United States Code, Section 1349 (conspiracy to commit bank fraud), from in or around

2016, through at least in or around 2019. A copy of the Indictment is attached hereto as Exhibit 1

                                                 5
2017.08.02

                                                                                       RW_USAO_00000024
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 6 of 41



and incorporated herein by reference. Weigand was arrested later that same day, March 9, 2020,

at LAX, and the Subject Devices were seized from Weigand at the time of his arrest.

        9.     As set forth in greater detail in the Indictment, Weigand and Akhavan, working

with others, including principals from        , one of the leading on-demand marijuana delivery

companies in the United States, planned and executed a scheme to deceive United States banks

and other financial institutions into processing over one hundred million dollars in credit and debit

card payments for the purchase and delivery of marijuana products (the Transaction Laundering

Scheme ). Because many United States banks are unwilling to process payments involving the

purchase of marijuana, Weigand, Akhavan, and others used fraudulent methods so that             could

avoid these restrictions and receive tens of millions of dollars from its customers, primarily located

in California and Oregon who purchased marijuana products through the company. (Indictment

¶ 1). At least some of the banks and other financial institutions victimized by this criminal activity

are located in the Southern District of New York.

        10.    As further set forth in the Indictment,         operated a technology platform that

enabled customers to place online orders for various marijuana products offered by different

dispensaries listed on        website and mobile application (collectively, the Applications ). As

a result of the Transaction Laundering Scheme, at various times between 2016 and 2019,           was

able to offer its customers the ability to pay for purchases of marijuana products with credit and

debit cards. (Id. ¶ 4). Once a customer placed an order, a delivery driver arranged by the

dispensary would deliver the order to the customer shortly thereafter. Once the delivery was

complete,       would generate and transmit via email a receipt for the purchase. (Id. ¶ 5). The

fact that the transaction involved the purchase of marijuana, however, was concealed from the




                                                  6
2017.08.02

                                                                                        RW_USAO_00000025
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 7 of 41



bank or financial institution responsible for approving the payment      that is, the cardholder s

issuing bank   which otherwise would have declined the transaction. (Id. ¶¶ 2, 8-9).

        11.    To effectuate the Transaction Laundering Scheme, Weigand, Akhavan, and several

of the principals of     , including the company s CEO, arranged for the money received from

      s customers to be disguised as payments to over a dozen phony online merchants and other

non-marijuana businesses (the Phony Merchants ), including transactions that appeared to be for

stenographic services, music stores/pianos, and cosmetic stores. 1 Weigand, Akhavan, and others,

worked with other co-conspirators to create at least a dozen Phony Merchants. The Phony

Merchants also typically had web pages that suggested that they were involved in selling legitimate

goods, such as carbonated drinks, face cream, dog products, and diving gear. For example, images

that were displayed on a website for one of the Phony Merchants that purportedly sold carbonated

water products is shown below:




1
 A list of several of the website names associated with the Phony Merchants appears in paragraph
13 of the Indictment. Based on my participation in this investigation and my review of electronic
communications involving Weigand, Akhavan and other co-conspirators, I learned that additional
website names associated with the Phony Merchants included organikals.store, greendenvale,
mentaldossier.com, indus-distr.com, osteofiles.com, goodgreenbazaar.com, medical-stf.com, and
medical-dsr.com. Based on my participation in this investigation and my review of electronic
communications involving Weigand, Akhavan and other co-conspirators, I also learned that the
Phony Merchants involved in the scheme included Lorry Ltd., Linebeck, Hot Robots, International
Standard, and New Opal Ltd.

                                                7
2017.08.02

                                                                                       RW_USAO_00000026
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 8 of 41




        12.    To accomplish this deceptive scheme,               relied on third party payment

processors (the Payment Processors ) who worked with Weigand, Akhavan, and other co-

conspirators to create phony offshore corporations and websites (i.e., the Phony Merchants) and

open offshore merchant bank accounts. As set forth in more detail below, one of Weigand s

responsibilities was to submit applications on behalf of the Phony Merchants to these offshore

banks in order to open merchant bank accounts for the Phony Merchants. Weigand, Akhavan and

other members of the conspiracy then used the Phony Merchants offshore bank accounts to

disguise payments made to        for the purchase of marijuana products, thereby deceiving United

States banks about the true nature of the financial transactions they were processing. Working

together, Weigand, Akhavan, other Payment Processors, and principals of              deceived United

States banks and financial institutions   including federally insured institutions    into processing

tens of millions of dollars in marijuana purchases made through         . (Id. ¶ 2; see also id. ¶¶ 8,

12-14). According to my review of bank records and other evidence gathered in the investigation,

and as set forth in the Indictment, the Transaction Laundering Scheme generated more than

approximately $100 million in credit and debit card transactions. (Id. ¶ 14). Based on evidence




                                                 8
2017.08.02

                                                                                        RW_USAO_00000027
         Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 9 of 41



obtained to date, it appears that    stopped processing credit card transactions in approximately

mid-2019.

        13.    Among other sources of information in this investigation is information provided

by a cooperating witness ( CW-1 ) 2 with whom Akhavan contracted to receive services to

implement the Transaction Laundering Scheme. According to CW-1, as corroborated by other

evidence, among other roles CW-1 played in the charged conspiracy, CW-1 assisted Weigand,

Akhavan, and other co-conspirators in the creation and development of the Phony Merchants and

phony merchant websites and the preparation of associated fraudulent merchant applications,

agreements, and related documents to submit to banks and financial institutions. CW-1 provided

documents to the Government corroborating CW-1 s statements regarding these activities, and

agents have obtained additional recordings, electronic communications, financial records, and

other evidence corroborating CW-1 s statements.

        14.    From information provided by CW-1, and from my review of financial records,

information provided by representatives of      , 3 and a representative of a marijuana dispensary

with which         contracted, I have learned that credit and debit payments received by       in

exchange for marijuana products were typically processed and settled through one or more

payment processors located outside the United States, and the payments were then typically sent




2
  CW-1 has pleaded guilty to conspiring to commit bank fraud, conspiring to commit money
laundering, and Hobbs Act extortion offenses pursuant to a cooperation agreement with the United
States Attorney s Office for the Southern District of New York. In connection with CW-1 s
assistance, CW-1 has provided information and records to law enforcement, and hopes to receive
leniency at sentencing. Information provided by CW-1 has been corroborated, in part, by
recordings, electronic communications, and other records.
3
      , through counsel, is voluntarily cooperating with this investigation in hopes of receiving
leniency for the company.

                                                9
2017.08.02

                                                                                     RW_USAO_00000028
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 10 of 41



by international wire back into the United States to accounts controlled by the marijuana

dispensaries.

    B. Probable Cause Justifying Search of the Subject Devices

        15.     As noted above, the Subject Devices were seized from Weigand on or about March

9, 2020, when Weigand was arrested at LAX. The Subject Devices have been maintained in FBI

custody since that time, and transported to the Southern District of New York, where they arrived

on or about March 25, 2020.

        16.     Based on my participation in this investigation, and my review of phone messages

and emails, I have learned that Weigand, Akhavan, and other co-conspirators, frequently appear

to have used electronic devices such as cell phones and computers to send and receive

communications in furtherance of the Transaction Laundering Scheme. For example, as set forth

below, Weigand, Akhavan, and other co-conspirators communicated through the use of a

messaging application for cell phones, tablets, and computers, through which users can send and

receive end-to-end encrypted4 messages (the Encrypted Messaging Application ). Furthermore,

Weigand, Akhavan, and other co-conspirators also communicated through the use of an end-to-




4
  End-to-end encryption is a system of communication where only the communicating users can
read the messages. End-to-end encryption prevents third parties including law enforcement
from being able to access the cryptographic keys needed to decrypt the conversation. This means
that law enforcement agents are unable to intercept or wiretap communications that are sent
through end-to-end encryption, and, furthermore, are unable to view the content of such
communications through the use of search warrants that are served on the service providers.
However, such communications can be stored on a cell phone, tablet, laptop, or other similar
electronic devices, and accessed through a search of those devices, such as the searches the
Government seeks authorization to conduct here. Indeed, some of the encrypted messages
referenced in this affidavit were obtained from the cellphone of CW-1 after he was arrested and
began cooperating with law enforcement.

                                               10
2017.08.02

                                                                                    RW_USAO_00000029
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 11 of 41



end encrypted email service based in Switzerland (the Encrypted Email Service ). 5 Based on my

training, experience, and participation in this investigation, I have learned that individuals who are

engaged in criminal activity frequently use end-to-end encrypted communication services such as

the Encrypted Messaging Application and the Encrypted Email Service in an effort to evade

detection by law enforcement (e.g., by preventing law enforcement agents from collecting

incriminating evidence through methods such as wiretaps and search warrants).

        17.    Based on my review of messages that were sent and received through the Encrypted

Messaging Application, I have learned that Weigand, Akhavan, and other co-conspirators

participated in several group chats in which they communicated about the Transaction Laundering

Scheme. For example, the following messages were sent and received through the Encrypted

Messaging Application in a group chat in which Weigand and Akhavan were participants:

               a.      On or about April 27, 2018, participants in a group chat that included CW-1,

Weigand, and Akhavan, sent a series of messages through the Encrypted Messaging Application

about the Transaction Laundering Scheme. 6 In particular, the following messages were sent and

received on or about April 27, 2018:

Akhavan:       When do you think they can go online?
CW-1:          Monday[.] I will have them ready for Ruben [Weigand] in the morning.
Akhavan:       [CW-1]. Add a 2 dollar option somewhere please[.] The lowest two charges are 2
               and 5[.]
Weigand:       Do you really think 2 makes sense? I think I wouldn t allow below 10[.]
CW-1:          Ok


5
  Based on my review of public source material, and my participation in this investigation, I have
learned that users can send and receive emails through the Encrypted Email Service using cell
phones, tablets, and computers.
6
 Two of the participants in this chat have the display names Ray CE and Ruben Weigand.
Based on my conversations with CW-1, I have learned the Ray CE refers to Akhavan and
 Ruben Weigand, refers to Weigand.

                                                 11
2017.08.02

                                                                                        RW_USAO_00000030
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 12 of 41



Akhavan:        Yea but its not up to what we allow[.] [I]t s up to the products      sells[.] [T]hose
                are the prices thyere[sic] gonna see.

Based on my training, experience, participation in this investigation, and conversations with CW-

1, I believe that in the beginning of this message exchange, Weigand, Akhavan, and CW-1, are

discussing the timeline for when a particular website or websites for one or more of the Phony

Merchants were going to become available for processing credit and debit card marijuana

purchases for         customers (Akhavan: When do you think they can go online? CW-1:

 Monday[.] I will have them ready for [Weigand] in the morning. ). Furthermore, in the

remainder of this message exchange, it appears that Weigand, Akhavan, and CW-1, are discussing

what is sometimes referred to in other similar communications as the price point issue. Based

on my participation in this investigation, I have learned that the price point issue refers to efforts

by Weigand, Akhavan, and others, to ensure that the prices for the products that were displayed

on the websites for the Phony Merchants were consistent with the prices for the products that were

being sold through        s Applications. Here, in this message exchange, Akhavan appears to be

informing Weigand that the websites for the Phony Merchants need to include a product with a

purchase price of $2, in order to match the price of the least expensive product being offered by

     . Based on my training, experience, participation in this investigation, and conversations with

CW-1, I have learned that matching the price points was particularly important in order for the co-

conspirators to avoid unwanted scrutiny by banks and credit card companies. For example, if a

credit card company or bank checked the website for a Phony Merchant, and the prices on that

website did not match up with the prices on the         customers bank statements, this would be a

red flag that the Phony Merchant websites were not legitimate.




                                                  12
2017.08.02

                                                                                        RW_USAO_00000031
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 13 of 41



              b.      On that same day, April 27, 2018, Weigand and CW-1 exchanged additional

group chat messages through the Messaging Application about the Transaction Laundering

Scheme. In particular, the following messages were sent and received on or about April 27, 2018:

CW-1:         Hot Robot application pack is ready minus bank reference letter & iban details.
                    informed us we will have them Monday morning.
Weigand:      Let s submit Monday morning in that case if you want send through for review.
              Have you been able to obtain better quality scans.
CW-1          Ok. Yes.
Weigand       Cool.

As noted above, Hot Robots was one of the Phony Merchants that was used during the Transaction

Laundering Scheme. In this message exchange, it appears that Weigand and CW-1 are discussing

the submission of a merchant account application to a bank on behalf of a Phony Merchant. In

particular, it appears that CW-1 is informing Weigand that the merchant application package was

ready for submission, and in response Weigand told CW-1 that they should submit the application

on Monday morning and that Weigand could review the application before it was submitted. Based

on my conversations with CW-1, and my review of encrypted electronic communications, see,

e.g., ¶ 18(a), I have learned, among other things, that one of Weigand s responsibilities in the

Transaction Laundering Scheme was to find European banks that members of the Transaction

Laundering Scheme could use to open bank accounts for the Phony Merchants and process          s

marijuana transactions.

              c.      On or about April 27, 2018, participants in a group chat that included

Weigand, Akhavan, and CW-1, sent a series of additional messages through the Messaging

Application about the Transaction Laundering Scheme. In particular, the following messages were

sent and received on or about April 27, 2018:

Akhavan:      [CW-1,] Ruben [Weigand] is asking about descriptors



                                                13
2017.08.02

                                                                                   RW_USAO_00000032
          Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 14 of 41



Weigand:         We ve discussed it, just need u to confirm. [M]edical-stf.com / 877-975-5510.
                 [M]edical-dsr.com / 877-974-7750.
CW-1:            We acquired the domain for these 2 and the 2 ray [Akhavan] picked from the list I
                 sent, just let us know which ones you want in the end
Weigand:         [M]edical-stf.com / 877-975-5510. [M]edical-dsr.com / 877-974-7750. They are
                 set up at the bank.

Based on my training, experience, participation in this investigation, and conversations with CW-

1, it appears that in this message exchange, Weigand, Akhavan, and CW-1, are discussing the

descriptors 7 that are going to be used for the purchases of marijuana through         s technology

platform. Notably, these descriptors did not make any reference to          , which was the actual

company from which the customers made their purchases; instead, the descriptors referenced
                                              8
    medical-stf.com and medical-dsr.com.          In addition, in this message exchange, Weigand

refers to descriptors that included what appear to be 877 customer service phone numbers. Based

on my review of additional messages sent and received by Weigand, Akhavan, and other co-

conspirators, and my conversations with CW-1, I learned that members of the Transaction

Laundering Scheme included customer service numbers in the descriptors so that          s customers

would not be confused about the descriptors on their credit card statements. In particular, because

         marijuana customers were making purchases from          , through its Applications, and not

    medical-stf.com   or   medical-dsr.com,    Weigand, Akhavan, and other members of the

conspiracy took steps to ensure that if those customers were confused by the descriptors on their

credit card statements, they could figure out that the purchases were for        products by calling


7
   Descriptor commonly refers to the short description of the goods or services that were
purchased with a credit or debit card that appears on the card statement for the issuing bank and is
used to identify the merchant with whom each transaction on the statement took place. Descriptors
also often include a reference to the name of the merchant from whom the customer purchased a
particular product from (e.g., a purchase from Amazon would include a reference to amazon in
the descriptor).
8
    The descriptors also did not make any reference to the purchase of marijuana products.

                                                  14
2017.08.02

                                                                                       RW_USAO_00000033
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 15 of 41



one of the 877 customer service numbers listed in the descriptors. Once the customers called

those numbers, and verified that they were legitimate      customers, the customer service agents

would inform them that the transactions listed on their statements were for the purchase of

products.

        18.    Based on my review of messages that were sent and received on the Messaging

Application, I have learned that Weigand, Akhavan, and other co-conspirators participated in

another group chat in which they communicated with several employees at         , including

former CEO, about the Transaction Laundering Scheme (the            Group Chat ). Based on my

review of those messages I have learned the following, among other things:

               a.     On or about July 31, 2018, Weigand, and another co-conspirator not named

herein ( CC-1 ), received an electronic chat invitation from Akhavan and joined the           Group

Chat. After Weigand and CC-1 joined the         Group Chat, Akhavan sent a message to the group

stating, Good morning team           .   Akhavan went on to write, I ve added [CC-1] and

Ruben . . . . Have good news . . . .[CC-1] and Ruben have both agreed to be actively involved with

helping us out. [CC-1] is handling all reporting and reconciliation. And Ruben is interfacing with

the banks. You all met Ruben in L.A. and [CC-1] will be out soon hopefully as well.

               b.     In that same chat, Akhavan went on to explain in substance and in part, that

his team had two banks accounts that they had been using to process          transactions, and that

the same bank had given them two additional accounts to use. Akhavan also noted that another

bank has given us 2 more accounts that were supposed to become operational that same day. In

the same chat, Akhavan later stated, How we route this and split this is important and I wanted to

get you guys integrated with Ruben so you can work together to Route and back up each depot in

the smartest way.



                                               15
2017.08.02

                                                                                      RW_USAO_00000034
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 16 of 41



        19.    Based on my training, experience, participation in this investigation, and

conversations with CW-1, I have learned the following, among other things, about a meeting that

took place in Calabasas, California, during which Weigand, CW-1, and Akhavan, among others,

discussed the Transaction Laundering Scheme:

               a.     Based on my conversations with CW-1, I have learned that on or about

January 17, 2018, co-conspirators in the Transaction Laundering Scheme met in Calabasas,

California, for a meeting to discuss the Transaction Laundering Scheme (the Meeting ).

Weigand, Akhavan, CW-1, and others, were present at the Meeting. A photograph that was taken

at the Meeting by CW-1 is depicted below. Weigand is the individual depicted on the left side of

the photograph, holding what appears to be a cell phone in his hand. 9




               b.     During the Meeting, the co-conspirators discussed, among other things,

operational details regarding how the Transaction Laundering Scheme would work. Specifically,

among other things, attendees at the meeting discussed that the underlying transactions that were

going to be processed through the Phony Merchants were for the company        . Furthermore, the


9
 Based on my review of the metadata associated with this image, and the image shown below, I
have learned that both images are dated January 17, 2018.

                                                16
2017.08.02

                                                                                    RW_USAO_00000035
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 17 of 41



attendees at the meeting discussed the details of how the payment processing would work,

including the use of Phony Merchants with overseas bank accounts. During the meeting, some of

the attendees at the meeting, including but not limited to Akhavan, drew a diagram on a white

board that depicted how the Transaction Laundering Scheme was intended to work. CW-1 took a

picture of that diagram, which is shown below:




               c.     Based on my review of travel records for Weigand, I have learned that

Weigand traveled from Munich, Germany, to Los Angeles, California, on or about January 15,

2018, and flew back to Zurich, Switzerland on or about January 29, 2018, from Los Angeles,

California. Furthermore, based on my review of travel records for CW-1, I have also learned that

CW-1 arrived in Los Angeles, California, from Europe, on or about January 14, 2018, and flew

out of the United States on or about January 18, 2018.

        20.    Based on my review of messages that were sent and received on the Messaging

Application, it appears that Weigand, Akhavan, and other co-conspirators sent and received

messages on the Messaging Application regarding the Transaction Laundering Scheme at least as

recently as late-2018. Furthermore, based on my review of email communications sent and

received through the Encrypted Email Service, I have learned, among other things, that co-




                                                 17
2017.08.02

                                                                                   RW_USAO_00000036
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 18 of 41



conspirators in the Transaction Laundering Scheme sent and received emails in which they

discussed the Transaction Laundering Scheme as recently as May 2019.

        21.    Based on my conversations with CW-1, and my review of a recording of a phone

call between CW-1 and Weigand, I know that Weigand and CW-1 communicated by telephone as

recently as in or around May 2019. During that conversation, Weigand stated, in substance and in

part, that he remained involved with the processing of payments on behalf of         .

        22.    Like individuals engaged in any other kind of activity, individuals who engage in

fraud and money laundering offenses store records relating to their illegal activity and to persons

involved with them in that activity on electronic devices such as the Subject Devices. Such records

can include, for example, logs of electronic chats with co-conspirators, such as the chats

described above; email correspondence; contact information of co-conspirators, including

telephone numbers, email addresses, and identifiers for instant messaging and social medial

accounts; photographs of co-conspirators; location evidence revealing the user s location at

relevant times; and/or records related to financial transactions involving criminal proceeds,

including records pertaining to entities, bank accounts, and individuals involved in such

transactions. Individuals engaged in criminal activity often store such records in order to, among

other things, (1) keep track of co-conspirator s contact information; (2) keep a record of illegal

transactions for future reference; and (3) keep an accounting of illegal proceeds for purposes of,

among other things, dividing those proceeds with co-conspirators.

        23.    Computer files or remnants of such files can be recovered months or even years

after they have been created or saved on electronic devices such as the Subject Devices. Even

when such files have been deleted, they can often be recovered, depending on how the hard drive

has subsequently been used, months or years later with forensics tools. Thus, the ability to retrieve



                                                 18
2017.08.02

                                                                                         RW_USAO_00000037
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 19 of 41



information from the Subject Devices depends less on when the information was first created or

saved than on a particular user s device configuration, storage capacity, and computer habits.

        24.    Based on the foregoing, I respectfully submit there is probable cause to believe that

Weigand, Akhavan, and other co-conspirators are engaged in the bank fraud and money laundering

offenses described above, and that evidence of this criminal activity is likely to be found on the

Subject Devices. In particular, I believe that the Subject Devices are likely to contain the following

information:

              a.       Evidence concerning the identity or location of the owner or user of the
Subject Devices;

               b.     Evidence concerning the identity or location of, and communications with,
suspects, co-conspirators, and/or victims of the Subject Offenses, including but not limited to IP
address information, communications, photos, videos, or other attachments, and address book
information, covering the time period of 2016 to 2019;

                c.     Evidence of the Subject Offenses, such as communications, contact lists and
address books, videos, images, and other stored content information presently contained in, or on
behalf of, the Subject Devices, covering the time period of 2016 to 2019;

               d.      Evidence of the relationships between suspects, co-conspirators, and/or
victims involved in the Subject Offenses, covering the time period of 2016 to 2019;

               e.     Evidence concerning financial transactions conducted by or between the co-
conspirators and/or victims of the Subject Offenses, including but not limited to the dates and
amounts of such transactions, the identity of and other identifying information for the parties to
such transactions and any entities involved in such transactions, and the bank account and
accountholder information for any bank accounts used in such transactions, covering the time
period of 2016 to 2019;

               f.      Evidence concerning the location of other evidence of the Subject Offenses,
including but not limited to information concerning email or other social media accounts
potentially containing relevant evidence;

               g.      Passwords or other information needed to access a user s electronic
device(s) or other online accounts that may contain evidence of the Subject Offenses;

                h.      Non-content transactional information of activity of the Subject Devices,
including log files, dates, times, methods of connecting, ports, dial-ups, and/or locations; and



                                                 19
2017.08.02

                                                                                        RW_USAO_00000038
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 20 of 41



               i.      Subscriber information, in any form kept, pertaining to the Subject Devices,
including, but not limited to, applications, subscribers full names, all user names associated with
the subscribers and/or accounts, all account names associated with the subscribers, methods of
payment, telephone numbers, addresses, and detailed billing records.

III. Procedures for Searching ESI

    A. Review of ESI

        25.      Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) will review the ESI contained on the Subject Devices for information responsive to the

warrant.

        26.      In conducting this review, law enforcement may use various techniques to

determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

              surveying directories or folders and the individual files they contain (analogous to
              looking at the outside of a file cabinet for the markings it contains and opening a drawer
              believed to contain pertinent files);

              conducting a file-by-file review by opening or reading the first few pages of such
              files in order to determine their precise contents (analogous to performing a cursory
              examination of each document in a file cabinet to determine its relevance);

               scanning storage areas to discover and possibly recover recently deleted data;
              scanning storage areas for deliberately hidden files; and

              performing electronic keyword searches through all electronic storage areas to
              determine the existence and location of search terms related to the subject matter of the
              investigation. (Keyword searches alone are typically inadequate to detect all
              information subject to seizure. For one thing, keyword searches work only for text data,
              yet many types of files, such as images and videos, do not store data as searchable text.
              Moreover, even as to text data, there may be information properly subject to seizure
              but that is not captured by a keyword search because the information does not contain
              the keywords being searched.)




                                                   20
2017.08.02

                                                                                          RW_USAO_00000039
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 21 of 41



        27.    Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.          Depending on the

circumstances, however, law enforcement may need to conduct a complete review of all the ESI

from the Subject Devices to locate all data responsive to the warrant.

    B. Return of the Subject Devices

        28.    If the Government determines that the Subject Devices are no longer necessary to

retrieve and preserve the data on the devices, and that the Subject Devices are not subject to seizure

pursuant to Federal Rule of Criminal Procedure 41(c), the Government will return the Subject

Devices, upon request. Computer data that is encrypted or unreadable will not be returned unless

law enforcement personnel have determined that the data is not (i) an instrumentality of the

offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed,

or (v) evidence of the Subject Offenses.

IV. Conclusion

        29.    Based on the foregoing, I respectfully request the court to issue a warrant to seize

the items and information specified in Attachment A to this affidavit and to the Search and Seizure

Warrant.


                                            ________________________________
                                            Matthew Mahaffey
                                            Special Agent
                                            Federal Bureau of Investigation

Sworn to before me on
April 14, 2020

                                                 *sworn to before me by reliable electronic means
___________________________________              pursuant to Fed. R. Crim. P. 4.1
HONORABLE KATHARINE H. PARKER
United States Magistrate Judge
Southern District of New York


                                                 21
2017.08.02

                                                                                        RW_USAO_00000040
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 22 of 41

                                                                        Original

                                         Attachment A

I. Devices Subject to Search and Seizure

       The devices that are the subject of this search and seizure warrant (the Subject Devices )
are described as follows:

        1. A black/dark grey OnePlus cell phone seized from Ruben Weigand on or about March
        9, 2020 ( Subject Device-1 ). Subject Device-1 is depicted below:




        2. A silver MacBook Pro Model A1502 bearing serial number C02RP1LJFVH8 seized
        from Ruben Weigand on or about March 9, 2020 ( Subject Device-2 ). Subject Device-2
        is depicted below:




2017.08.02



                                                                                    RW_USAO_00000041
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 23 of 41



        3. A black/dark grey Apple iPhone seized from Ruben Weigand on or about March 9,
        2020 ( Subject Device-3 ). Subject Device-3 is depicted below:




II. Review of ESI on the Subject Devices

       Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of bank fraud, and money laundering, in violation of Title 18, United States Code,
Sections 1344 (bank fraud), 1349 (conspiracy to commit bank fraud), 1956 (money laundering),
1957 (engaging in monetary transactions in property derived from specified unlawful activity),
and 1956(h) (conspiracy to commit money laundering) (the Subject Offenses ) described as
follows:

      1.       Evidence concerning the identity or location of the owner or user of the Subject
Devices;

       2.      Evidence concerning the identity or location of, and communications with,
suspects, co-conspirators, and/or victims of the Subject Offenses, including but not limited to IP
address information, communications, photos, videos, or other attachments, and address book
information, covering the time period of 2016 to 2019;

        3.      Evidence of the Subject Offenses, such as communications, contact lists and
address books, videos, images, and other stored content information presently contained in, or on
behalf of, the Subject Devices, covering the time period of 2016 to 2019;


                                                 2
2017.08.02

                                                                                       RW_USAO_00000042
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 24 of 41



       4.      Evidence of the relationships between suspects, co-conspirators, and/or victims
involved in the Subject Offenses, covering the time period of 2016 to 2019;

       5.      Evidence concerning financial transactions conducted by or between the co-
conspirators and/or victims of the Subject Offenses, including but not limited to the dates and
amounts of such transactions, the identity of and other identifying information for the parties to
such transactions and any entities involved in such transactions, and the bank account and
accountholder information for any bank accounts used in such transactions, covering the time
period of 2016 to 2019;

        6.     Evidence concerning the location of other evidence of the Subject Offenses,
including but not limited to information concerning email or other social media accounts
potentially containing relevant evidence;

       7.      Passwords or other information needed to access a user s electronic device(s) or
other online accounts that may contain evidence of the Subject Offenses;

        8.       Non-content transactional information of activity of the Subject Devices, including
log files, dates, times, methods of connecting, ports, dial-ups, and/or locations; and

       9.      Subscriber information, in any form kept, pertaining to the Subject Devices,
including, but not limited to, applications, subscribers full names, all user names associated with
the subscribers and/or accounts, all account names associated with the subscribers, methods of
payment, telephone numbers, addresses, and detailed billing records.




                                                 3
2017.08.02

                                                                                       RW_USAO_00000043
        Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 25 of 41




                    EXHIBIT 1




2017.08.02



                                                                     RW_USAO_00000044
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 26 of 41




                                                             RW_USAO_00000045
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 27 of 41




                                                             RW_USAO_00000046
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 28 of 41




                                                             RW_USAO_00000047
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 29 of 41




                                                             RW_USAO_00000048
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 30 of 41




                                                             RW_USAO_00000049
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 31 of 41




                                                             RW_USAO_00000050
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 32 of 41




                                                             RW_USAO_00000051
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 33 of 41




                                                             RW_USAO_00000052
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 34 of 41




                                                             RW_USAO_00000053
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 35 of 41




                                                             RW_USAO_00000054
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 36 of 41




                                                             RW_USAO_00000055
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 37 of 41




                                                             RW_USAO_00000056
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 38 of 41




                                                             RW_USAO_00000057
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 39 of 41




                                                             RW_USAO_00000058
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 40 of 41




                                                             RW_USAO_00000059
Case 1:20-cr-00188-JSR Document 70-1 Filed 06/26/20 Page 41 of 41




                                                             RW_USAO_00000060
